DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, comprising a longitudinal section of a double-sided light-concentrating solar apparatus, wherein the longitudinal section is perpendicular to the photovoltaic panel of the apparatus, the apparatus includes a plurality of light-concentrating grooves and photovoltaic panels as described in embodiment 1 on pages 3-6 and as shown in Figure 1;
Species B, comprising a longitudinal section of a double-sided light-concentrating solar apparatus, wherein the longitudinal section is perpendicular to the photovoltaic panel of the apparatus, the apparatus includes a plurality of light-concentrating grooves on both sides and photovoltaic panels respectively arranged at the bottoms of the grooves as described in embodiment 2 on page 6 and as shown in Figure 2;
Species C, comprising a longitudinal section of a double-sided light-concentrating solar apparatus, wherein the longitudinal section is perpendicular to the photovoltaic panel of the apparatus, the apparatus includes a plurality of light-concentrating grooves on both sides and 
Species D, comprising a double-sided light-concentrating solar apparatus and a side reflective panel as described in embodiment 4 on pages 8-10 and as shown in Figure 4;
Species E, comprising a double-sided light-concentrating solar apparatus and a side reflective panel and a bottom reflective panel as described in embodiment 5 on page 10 and as shown in Figure 5; and
Species F, comprising a double-sided light-concentrating solar apparatus and a side reflective panel and a bottom reflective panel as described in embodiment 6 on pages 10-11 and as shown in Figure 6.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none of the claims appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a double-sided light concentrating solar apparatus comprising a front-side light concentrating groove, a back side light concentrating groove, and photovoltaic panels arranged at bottom of each light concentrating groove, each light concentrating groove comprising two groove walls extending along the bottom thereof, surfaces of the two groove walls facing each other, sides of the two groove walls opened forming as opening of the light concentrating groove, lateral dimension of the opening being larger than that of the bottom, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hu et al. (CN 206099878).
Hu teaches a light concentrating solar apparatus (see Figure 2) comprising a light concentrating groove (100) and a photovoltaic panel (200) arranged at the bottom of the light concentrating groove, the light concentrating groove comprising two groove walls (110 and 120) extending along the bottom thereof, surfaces of the two groove walls facing each other, sides of the two groove walls opened forming as opening of the light concentrating groove, lateral dimension of the opening being larger than that of the bottom (see Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the light concentrating solar apparatus in a double-sided configuration depending on the light exposure of the installation site of the apparatus, such that the incorporation of additional or array of such apparatus is well known in the art before the effective filing date of the claimed invention.
	Therefore, the common technical feature of the species was determined to not be a special technical feature as it does not make a contribution over the prior art, as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721